                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

                                          )      C/A No. 6:18-cv-00007-DCC
ANGELA HINES,                             )
                          Plaintiff,      )
                                          )
                 v.
                                          )      OPINION AND ORDER
THE E.I. DUPONT DE NEMOURS                )
AND COMPANY LONG TERM                     )
DISABILITY PLAN,                          )
                                          )
                          Defendant.      )

      This is an action seeking long-term disability benefits which is governed by the

Employee Retirement Income Security Act (“ERISA”). This matter is before the Court on

the parties’ Joint Stipulation, ECF No. 18, their Cross-Motions for Summary Judgment

ECF Nos. 17, 19, and is based on an administrative record, ECF Nos. 18-1 to 18-26. For

the reasons set forth below, Defendant’s Motion for Summary Judgment is GRANTED,

and Plaintiff’s Motion for Summary Judgment is DENIED.

                               I. FINDINGS OF FACT

   A. Plaintiff’s Employment and Sick Leave

      On November 29, 2010, E.I. du Pont de Nemours and Company (“DuPont”) hired

Plaintiff as an Operator/Mechanic at its Cooper River Plant.     In this position, she

monitored, operated, and performed basic maintenance on equipment. It is undisputed

that Plaintiff was a participant in the E.I. du Pont de Nemours and Company Total and

Permanent Disability Income Plan (“TPD Plan” or “Defendant”).

      On May 4, 2012, Plaintiff reported to DuPont’s medical department because she
felt weak and clammy.         At that time, her blood pressure was high and an

electrocardiogram (EKG) showed tachychardia (elevated heart rate). She was sent to an

emergency clinic. There, she was told to go home, rest, and follow up with her primary

care doctor. Plaintiff briefly reported back to work on May 14, 2012, but went back to the

medical department that day. She had high blood pressure and an elevated heart rate.

She also reported passing out at home and having episodes in which she felt exhausted,

weak, and unable to tolerate heat. Her last day of work at DuPont was May 14, 2012.

    B. Plaintiff Obtained a Diagnosis with Limited Work Restrictions.

       After going out of work, Plaintiff’s doctor of osteopathy, Harold Nicolette, sent her

to Dr. Robert Leman, the co-director of an electrophysiology lab. On June 12, 2012,

Plaintiff met with Dr. Leman and reported she had some dizziness and fatigue with activity

and effort. She reported that her resting heart rate was 100 beats per minute ("bpm").

Dr. Leman, however, noted that Dr. Nicolette had earlier performed a Holter monitor study

showing an average heart rate of 88 bpm, a minimum rate of 60 bpm, and a maximum

rate of 154 bpm with exercise. He noted that Plaintiff’s recent EKG showed “normal”

activity and a recent treadmill test was “negative” for tachycardia. [Her] physical exam

was unremarkable and her “heart [was] regular.” Dr. Leman gave Plaintiff a preliminary

diagnosis of postural orthostatic tachycardia syndrome ("POTS")1, albeit somewhat

uncertainly: “she probably has a POTS like feature of has [sic] intrinsic anxiety with

elevated heart rates attributable to that.” Dr. Leman did not order any work restrictions.




1
  POTS is characterized by increased heart rate when changing positions from lying to
standing.




                                             2
       At her next appointment on July 23, 2012, Plaintiff said “she went home and read

about POTS and she feels she is in agreement with me [Dr. Leman].” She said she did

not feel any better and had to urinate frequently. Dr. Leman noted that Plaintiff had a

history of “questionable” fibromyalgia symptoms and diarrhea. He also noted that Plaintiff

was not complying with his directive to reduce water intake. A physical exam was

unremarkable. Dr. Leman recommended that Plaintiff switch to decaffeinated coffee, add

more sodium to her diet, and stop drinking so much water. He thought this treatment

would avoid the diarrhea and urinary frequency and “would improve her symptoms

entirely.” He stated that Plaintiff “should avoid dangerous work projects” but did not

impose any other work restrictions.

       On September 24, 2012, Dr. Leman stated that Plaintiff has “multiple somatic

complaints and what I believe to be POTS.” Her physical exam was unremarkable except

for high blood pressure and heart rate. He again noted that Plaintiff was not complying

with his recommendation to reduce her water intake. Dr. Leman stated:

       Her previous workup has been relatively unremarkable and it has been
       difficult to get her to do the things that I think would be helpful with her care.
       I think she understands this but has this almost addiction to water.
       Obviously, we may have to think about psychiatric or endocrine help if this
       continues.2

Dr. Leman opined that Plaintiff might be able to be retrained and work other jobs: “I really

think we are going to have to retrain her and get her a job that she can do with her

symptoms. . . . We will try to talk with her job sources to see if we can get her retrained




2
  The Administrative Record does not show that Plaintiff ever sought help from a
psychiatrist or endocrinologist.




                                               3
to a different job.”

       On October 1, 2012, Dr. Leman wrote a letter stating that Plaintiff had been

“diagnosed with POTS.” The letter further stated that Plaintiff “should avoid any job duties

that would put her at risk of injury which would include utilizing heavy equipment.” Dr.

Leman, however, did not state that Plaintiff was incapable of any work activity, and he did

not provide specific work restrictions other than use of heavy equipment.

       On October 4, 2012, Dr. Marcus Schaefer wrote a letter stating that Plaintiff had

“what appears to be a cardiovascular problem.           Unfortunately, several physicians

including cardiologists have been unable to accurately diagnose and effectively treat her

illness. At times, she has an arrhythmia, which at time leads to syncope and collapse.”

He noted that Plaintiff’s job description “requires her to be able to start up and shut down

hazardous equipment,” and “work at high, precarious places.” He recommended that she

be “[m]edically restricted from performing the job responsibilities of an Operating

Technician” for at least 6-12 months. He did not state that Plaintiff was unable to perform

other occupations, and he did not provide work restrictions, aside from performing the

hazardous duties associated with her own job. He was unable to estimate when Plaintiff

could return to work at her current position. Yet, he stated: “Because she is otherwise

healthy and robust at the age of 37 it is my opinion found [sic] to resolve her near syncopal

collapse and severe fatigue will be resolved.”

   C. Plaintiff Applied for and Began Receiving Disability Benefits from DuPont.

       On October 4, 2012, Lynne Jamison, a nurse in DuPont’s medical department,

filled out a medical evaluation form and submitted a claim for disability benefits to Aetna

Life Insurance Co. ("Aetna") on Plaintiff’s behalf, along with medical records. Ms. Jamison




                                             4
listed Plaintiff’s objective diagnostics (episodes of elevated heart rate and blood

pressure), as well as her subjective complaints (weakness, blurred vision, delayed

reflexes, intolerance of heat, etc.).    She stated the primary diagnosis was “POTS

Syndrome per Robert Leman, MD,” with secondary diagnoses of hypertension and

tachycardia. She stated the POTS diagnosis interfered with Plaintiff’s work activities. She

described a number of current limitations (cannot stand for longer than one hour, cannot

bend over or squat without becoming dizzy, etc.) and purported permanent restrictions

(no work in the heat, no sitting for long periods, etc.). Presumably, these limitations were

reported to Ms. Jamison by Plaintiff because they are not found in the medical records of

the treating physicians in the Administrative Record. Ms. Jamison also wrote, albeit

ambiguously, that Plaintiff’s impairments were permanent and she was not able to do

clerical activity,3 though no physician had made those findings.

       On November 7, 2012, Aetna reviewed the information available at that time and

determined that, "at present," Plaintiff was totally disabled from any gainful occupation.

The approval letter, however, noted that “[Aetna] will periodically re-evaluate [Plaintiff’s]

eligibility by requesting updated medical information from [Plaintiff’s] attending physician

or an independent physician.”

    D. Plaintiff Continued to Seek Medical Care After Disability Finding.
       On March 25, 2013, Plaintiff met with Dr. Leman and her primary complaint was

headaches. Dr. Leman stated that Plaintiff “had some symptoms that were thought to be


3
 Ms. Jamison checked a box indicating that Plaintiff suffered from a moderate limitation
of functional capacity and was capable of sedentary, clerical activity. Her contradictory
written remarks, however, state that Plaintiff was not able to do clerical activity. Ms.
Jamison also stated that she did not do a functional capacity evaluation.




                                             5
POTS.” Plaintiff admitted that “[s]he does drink two glasses of wine about every other

day.”   Dr. Leman appeared to be out of ideas, noting “her symptom complex is very

difficult” and “[he has] given it [his] best.” Dr. Leman recommended that Plaintiff see a

neurologist and did not mention any work restrictions.

        As part of a neurological work up, on April 11, 2013, Plaintiff underwent an MRI of

her brain. Multiple doctors reviewed the MRI results and found that everything looked

normal and unremarkable.        On June 6, 2013, Plaintiff underwent a sleep study

administered by Dr. Jonathon Halford, a doctor board-certified in sleep medicine. Dr.

Halford observed normal cardiac and sinus rhythms throughout the night. He found no

significant evidence of sleep apnea.

        On April 28, 2014, Plaintiff was seen by Dr. Lars Runquist, a cardiologist. Dr.

Runquist performed a physical exam and observed that Plaintiff “is a middle aged healthy

appearing white female in no acute distress” with “regular [heart] rate and rhythm,” normal

bowel sounds, “no lower extremity edema,” and “normal pulses [in] all extremities.” He

noted that Plaintiff was given a POTS diagnosis, but she “never had a tilt test.” He thought

more diagnostic evidence was needed and ordered an EKG, a Holter monitor study, and

a tilt table test to be performed by Dr. Leman. He did not issue work restrictions. On April

28 and May 20, 2014, Plaintiff underwent two EKGs, and the physicians did not find any

abnormalities.    Plaintiff also underwent a Holter monitor study that showed “no

arrhythmia” and “no symptoms.”

        On June 2, 2014, Plaintiff was seen by Dr. Leman who noted that she “has been

very difficult to treat because of her inability to follow therapy that is recommended.” Her

physical exam showed: “her heart is regular, the PMI is normal, and she has no murmurs




                                             6
or gallops. . . . Her bowel sounds are normal. Her extremities reveal good pulses and no

edema.”    Dr. Leman noted that Plaintiff “has a lot of somatic complaints,” but her MRI

was “normal” and the sleep apnea study was “normal.” He agreed with Dr. Runquist that

“we should do a tilt table test,” but could not do so because “unfortunately [their] table

[was] not working at the present time.” He did not discuss work restrictions.

   E. Plaintiff Moved to Georgia.
       In August 2014, Plaintiff moved to Georgia. Plaintiff did not establish medical care

with a doctor in Georgia until September 3, 2015, over a year from her last appointment

with Dr. Leman. Plaintiff’s new primary care physician was Dr. Robert Lemley. Her initial

appointment was on September 3, 2015, with a follow-up on October 16, 2015. Dr.

Lemley’s physical exams were relatively unremarkable.          Plaintiff gave Dr. Lemley

disability forms, but he had little knowledge of her medical condition at that time and did

not have prior medical records to rely on. Yet, at Plaintiff’s request, Dr. Lemley went

ahead and filled out the form for Plaintiff. He did not list any diagnosis. He noted that

Plaintiff reported no improvement and that she was unable to stand for periods of time.

Aside from the reference to prolonged standing, he did not impose any work restrictions

or state that she was unable to work in any capacity.

       Dr. Lemley ordered lab testing and referred Plaintiff for evaluation with a

neurologist. Subsequent lab testing was negative. Plaintiff was seen by a neurologist,

Dr. Hartmann, on February 1, 2016. (AR 000672, 000727; 816-818.) The neurologist’s

evaluation, including nerve testing and electromyography (EMG) studies, did not find any

abnormalities. At a follow-up appointment on March 25, 2016, Dr. Lemley indicated that

further treatment of her postural lightheadedness and completion of disability forms




                                            7
should be done by specialists. He told Plaintiff to stop smoking and go the gym every

other day.

   F. Aetna Denied Plaintiff’s Claim for Failure to Provide Sufficient Evidence of
      Continued Disability.

       Before Plaintiff established care with Dr. Lemley, Aetna sent multiple requests for

updated medical information. On June 11, 2015, Aetna sent a request for “objective

medical evidence from [her] attending physician to determine if [she] remain[ed] totally

disabled,” and instructed Plaintiff that her current physician needed to complete an

enclosed Attending Physician Statement (“APS”) and return it by July 10, 2015. Plaintiff

did not respond. On July 16, 2015, Aetna sent Plaintiff a second request for updated

medical evidence and an APS. On August 28, 2015, Plaintiff informed Aetna that she

had moved to Georgia, admitted that “I do not currently have a regular doctor,” and

requested more time to find a doctor.

       On September 1, 2015, Aetna responded and provided Plaintiff eight additional

weeks to find a doctor, provide a medical update, and return a completed APS. On

September 4, 2015, Plaintiff sent Aetna the office visit notes from her initial visit with Dr.

Lemley. Aetna replied that Plaintiff needed to submit a completed APS. On October 6,

2015, Aetna sent another request for proof of continued disability with a deadline of

November 4, 2015. The letter noted: “the physician statement must provide us with

information regarding how your medical condition imposes restrictions and limitations

upon your ability to perform any gainful work.”

       On October 16, 2015, Aetna received Dr. Lemley’s office visit notes from October

16, 2015, and his completed APS. Aetna analyzed the new records and observed that




                                              8
there was “no real information” in the APS, “no DX [diagnosis] listed,” and that the doctor

“lists only R&Ls [restrictions and limitations] ee [employee] has told him about[,] not

symptoms he is aware of.” On October 21, 2015, Gloria Hoehne, a registered nurse,

performed a clinical review of the file, analyzing the old and new medical records in detail.

Ms. Hoehne concluded there was no objective medical evidence showing any restrictions

or limitations on Plaintiff’s ability to work:

       The information currently on file does not provide any abnormal physical,
       neurological, cardiac or other findings that would preclude the claimant from
       performing full time functional activities in any capacity.

       It was previously noted there was a working diagnosis of POTS-like
       symptoms with reported episodes of dizziness & syncope but there are no
       diagnostic workups, cardiology notes or confirmation of diagnosis on file.

       The claimant’s reported symptoms would only warrant avoidance of safety
       sensitive activities (e.g. operation of dangerous machinery, working at
       heights, working in potentially dangerous situations/environments, possible
       driving restrictions, etc.) all depending on the most recent reported syncope
       episode.

       At this time we have no physician providing specific R&L’s or recommending
       current total functional impairment with supporting correlated physical &
       diagnostic exam findings from a physical, neurological or cardiac
       perspective.

In January 2016, Aetna called Plaintiff and informed her that more medical information

was needed to substantiate her disability.           Plaintiff stated she had a neurologist

appointment on February 1, 2016, and Aetna instructed her to send any new neurology

records because Dr. Lemley’s office visit notes were not enough to show continued

disability. Plaintiff, however, did not send any new records after her appointment.4



4
 The February 2016 neurology records (which did not find any neurologic abnormalities)
were not received by Aetna until September 2016, during a later appeal.




                                                 9
       On February 22, 2016, Aetna sent Plaintiff another written request for updated

medical information and a physician statement addressing any restrictions and limitations

imposed by her medical condition. Aetna advised Plaintiff that her benefits would be

terminated if the requested information was not received by March 22, 2016. Plaintiff did

not respond.

       On March 30, 2016, Aetna informed Plaintiff that she was no longer eligible for

benefits under the TPD Plan because she had failed to respond to requests for evidence

of ongoing disability. In its determination letter, Aetna detailed its repeated requests for

medical information from June 2015 through February 2016, a period of over eight

months. Aetna explained that the new office visit notes and physician statement from Dr.

Lemley contained “very limited information” and the registered nurse, Ms. Hoehne, found

that the medical information on hand “was not enough to support [Plaintiff's] disability.”

Aetna explained that Plaintiff had completely failed to respond to the most recent requests

for proof in January and February. Plaintiff’s benefits were terminated effective March

31, 2016.

   G. Plaintiff’s Sees a New Cardiologist Who Casts Doubt on POTS Diagnosis.

       On April 7, 2016, Plaintiff was seen by Dr. Robert Sorrentino, a cardiologist. Dr.

Sorrentino noted that Plaintiff “recently had a normal EMG study,” and that her most

recent syncope episode was September 15, 2015, over six months ago.                 Plaintiff

“complain[ed] of chronic fatigue, dizziness, short bursts of palpitations (seconds), and

lightheadedness,” as well as diarrhea. However, Plaintiff inconsistently reported that her

worst time of day was in the afternoon (to Dr. Sorrentino) and in the morning (to the

nurse). Dr. Sorrentino noted there was no history of tilt-table testing. His physical exam




                                            10
revealed normal functioning of the respiratory, cardiovascular, gastrointestinal,

neurologic, and other systems. There were no significant changes in heart rate and blood

pressure when moving from lying to sitting to standing. Overall, Dr. Sorrentino thought

the POTS diagnosis was “suspect without further data.”             He noted that Plaintiff’s

“neurologic complaints sound very worrisome except for the apparent lack of physical

findings or abnormal studies.” He further noted: “there is a very strong psychologic

overlay to her many somatic complaints and she may ultimately need a psychiatric

evaluation.” However, Dr. Sorrentino declined to make a psychiatric referral until he

reviewed Plaintiff's prior records.

       On April 21, 2016, Plaintiff had a follow-up appointment with Dr. Sorrentino.

Plaintiff reported continued dizziness with standing and daily palpitations. Her physical

exam was normal, and there were no significant changes in her blood pressure and pulse

rate when moving from lying to sitting to standing.         Dr. Sorrentino stated that her

symptoms did not match typical POTS. He ordered a tilt table test. He stated that if there

was no definitive diagnosis, he would recommend behavioral therapy and psychotherapy.

Dr. Sorrentino also ordered a urinalysis to test for carcinogens, which came back

negative.

       On May 18, 2016, Dr. Sorrentino administered a tilt table test to revisit the POTS

diagnosis. Plaintiff had a “normal response,” and “[t]here was no evidence for postural

orthostatic tachycardia syndrome.” (AR 000693.) This test essentially refuted the POTS

diagnosis. In the patient discharge instructions, next to the prompt for “physical activity,”

Dr. Sorrentino wrote there was “no restric” as in “no restriction” for physical activity.




                                              11
   H. Plaintiff Appealed the Initial Denial of Benefits.

       After the initial denial of benefits, Plaintiff filed an appeal on September 26, 2016.

In support of the appeal, Plaintiff provided Aetna with the additional medical records

discussed above, including records from the South Carolina physicians (Dr. Leman, Dr.

Runquist, and Dr. Halford) and the more recent Georgia physicians (Dr. Lemley, Dr.

Hartmann, and Dr. Sorrentino). Plaintiff later supplemented the appeal with October 2016

medical records relating to treatment for a grease burn that Plaintiff got while cooking

chicken.

       The appeal stated that Plaintiff was totally disabled by three conditions: POTS

Syndrome, hypertension, and tachychardia. The appeal referenced symptoms reported

by Plaintiff: weakness, blurred vision, slurred speech, delayed reflexes, heat intolerance,

and fainting. The appeal primarily relied on the Social Security Administration’s finding

that Plaintiff was disabled.

   I. Two Outside Physicians Performed a Full Review of the Claim File.

       In order to evaluate Plaintiff’s appeal, Aetna arranged for two independent

physicians to review the entire claim file. These peer reviews were performed by Dr.

Wendy Weinstein, who is board certified in internal medicine, and Dr. Mark Sims, who is

board certified in cardiovascular disease and internal medicine.

           1. Peer Review by Dr. Weinstein

       In a lengthy report, Dr. Weinstein listed all the records reviewed and then

meticulously discussed them.      She individually assessed treating physicians’ notes,

physical exams, objective tests (MRIs, EKGs, EMGs, CT scans, Holter Monitor studies,

the sleep study, blood pressure and heart rate readings, the tilt table test, lab tests,




                                             12
ultrasounds, etc.), and other records submitted with Plaintiff’s appeal. Dr. Weinstein also

set up a phone conference with Plaintiff’s primary physician, Dr. Lemly, and recounted

the conversation as follows:

      Dr. Lemly indicated that the claimant came to him on disability and he did
      additional evaluations due to her subjective complaints. He stated that he
      was deferring to the specialists regarding any impairment from work. He
      noted that there was no documentation of POTS syndrome or any
      underlying neurologic or cardiac abnormalities. The physician stated he did
      not think that she would be unable to do sedentary work. He said the initial
      information was based on her historical report, but there has been no
      documentation of significant abnormalities. We discussed the fact that she
      has multiple somatic complaints and the cardiologist had recommended
      behavioral therapy with psychotherapy.         It was noted she had a
      questionable history of fibromyalgia and her symptoms of postural
      intolerance may go along with chronic fatigue syndrome, which is now
      identified as systemic exertion intolerance disorder. However, all of this
      information is based on her subjective complaints.

      Based on her review of the records and her peer-to-peer consultation with Dr.

Lemley, Dr. Weinstein analyzed a critical question: “are there any clinical findings, exam

findings, or diagnostic tests that would support any functional impairment?” Her answer

was “No.” Dr. Weinstein reported:

      The clinical information does not document clinical findings, examination
      abnormalities, or diagnostic tests that would support any functional
      impairment. The claimant has ongoing subjective complaints without
      documentation of underlying cardiac or neurologic abnormalities that would
      support functional impairments from any level of work. . . .
      …

      The information from the claimant’s lawyer references her diagnosis of
      POTS, which has been disproven by the diagnostic studies. He also
      referenced her subjective complaints, but there is no documentation of
      associated examination abnormalities that would support functional
      impairments from the job duties of any occupation. . . . The claimant has
      multiple subjective complaints, but there is no documentation of associated
      clinical findings, examination abnormalities, or diagnostic studies that would
      support functional impairments from the job duties of any occupation from
      4/1/16 forward.




                                            13
      …

      There was discussion of behavioral therapy or psychotherapy, but there
      was no documentation of emotional dyscontrol, mental status examination
      abnormalities, or cognitive impairments and no documentation that the
      claimant would be unable to perform the job duties of any occupation.

      The claimant has intermittently been on metoprolol and Lisinopril. There is
      no documentation that she has adverse effects from these cardiac
      medications that would impact her ability to work and recent notes reference
      her being off these medications. [discussion of other medications] However,
      there is no documentation of medication side effects or cognitive deficits
      from her prescribed medication.

      The claimant has a longstanding history of multiple somatic complaints and
      she has had many thorough evaluations without documentation of
      underlying cardiac or neurologic abnormalities. She may have fibromyalgia
      or a type of chronic fatigue syndrome with postural intolerance, which is
      based on subjective complaints. However, there is no documentation of
      orthostatic hypotension or orthostatic tachycardia, and no documentation of
      autonomic neuropathy or additional musculoskeletal or neurologic
      examination abnormalities that would preclude the claimant from working.
      She has a large somatic overlay, but there is no definitive diagnosis and no
      documentation of any specific treatment. It has been recommended she
      have psychotherapy and a graded exercise program may be beneficial.
      There is no diagnosis and no specific prognosis. However, given her
      multiple somatic complaints that have been present for many years, even
      when she was working, it is not clear that her subjective symptoms will
      change. However, there is no documentation of any underlying medical
      diagnoses that would preclude the claimant from working.

Dr. Weinstein’s opinions, as stated above, were “held to a reasonable degree of clinical

certainty.” She avowed that she had no incentive, financial or otherwise, “that would lead

me to offer an opinion other than based on [her] honest professional assessment of the

information provided for review.”

          2. Peer Review by Dr. Sims

      Dr. Sims, a board-certified cardiologist, also issued a detailed report in which he

listed all of the medical records reviewed and discussed the most relevant cardiology,




                                           14
neurology, and other records.       Dr. Sims spoke by phone with Plaintiff’s treating

cardiologist, Dr. Sorrentino, and reported the following peer-to-peer consultation:

       Dr. Sorrentino returned my call 10/25/16, 8:35 A.M., EDT. I did have the
       opportunity to discuss the claimant’s case with him at that time he indicated
       the following:

       The claimant’s diagnosis was illusive. He believes that she has a strong
       psychological overlay. The claimant was noted to have a negative cardiac
       evaluation which included the recent performance of a Tilt Table Test which
       did not establish the diagnosis of POTS. I did ask whether from the
       cardiovascular perspective the claimant has a full-time work capacity and
       whether she was subject to any cardiovascular based restrictions or
       limitations. Dr. Sorrentino answered that the claimant has no evidence of
       cardiovascular based impairment and is not subject to any cardiovascular
       based restrictions and limitations; therefore is capable of full-time work with
       no imposed cardiovascular based restrictions and limitations. Consensus
       was reached on this issue between myself and Dr. Sorrentino.

Dr. Sims then addressed whether there was any objective medical evidence

showing that Plaintiff is functionally impaired from working:

       Based on review of the totality of provided medical records as well as on
       my discussion of the claimant’s case with Dr. Sorrentino, no cardiovascular
       based impairment is supported.         This is based on the negative
       cardiovascular evaluation which included a normal Tilt Table Test
       performed 05/18/16.

       The only cardiovascular based anomalies supported were a short PR
       interval on an ECG and a Holter Monitor on 04/28/14 which documented
       rare premature atrial contractions and a single 6 beat run of supraventricular
       tachycardia at a rate of 156.          Dr. Sorrentino did not reference
       supraventricular tachycardia as a clinically relevant or impairing condition
       and opined that the claimant is capable of engaging in full-time activities
       without cardiovascular based restrictions or limitations. She has no other
       evidence of structural heart disease and the records provided for review as
       well as Dr. Sorrentino’s assessment do not support a diagnosis of POTS.

Dr. Sims also noted that there was no evidence of harmful side effects caused by

Plaintiff’s medications.   He stated that Plaintiff’s “prognosis from the cardiovascular




                                             15
perspective appears to be good.” He affirmed that his opinions were held to a reasonable

degree of medical certainty and he had no conflicts of interest.

   J. Aetna Upheld Its Initial Determination and Denied Plaintiff’s Appeal.

      On November 9, 2016, Aetna informed Plaintiff that it was denying the appeal.

Aetna explained: “We reviewed the entire claim file, including all medical records,

attending physician statements, and your appeal letter. In order to assess functional

impairment, the available medical documentation in Ms. Hines’s claim was reviewed by

independent peer reviewers specializing internal medicine and cardiology.”         Aetna

reasoned that there were no cardiovascular impairments based on the findings of the

treating cardiologist, Dr. Sorrentino, and the peer reviewing cardiologist, Dr. Sims.

Likewise, from an internal medicine viewpoint, the treating physician, Dr. Lemley, and the

peer reviewing physician, Dr. Weinstein, did not find any functional impairments. In sum,

Aetna performed a full review and concluded there was no clinical evidence of a functional

impairment that would preclude Plaintiff from performing the material duties of even her

own occupation. On December 7, 2016, Aetna sent corrected information regarding “next

steps” and informed Plaintiff that she had the right to make a second-level appeal to

DuPont.

   K. Plaintiff Submitted a Second-Level Appeal, and DuPont Upheld Aetna’s
      Determination that Plaintiff Was Not Eligible for Benefits.

      On June 4, 2017, Plaintiff sent a second-level appeal to DuPont. Plaintiff also sent

new medical records relating to a broken arm that Plaintiff sustained in June 2017 and

the biopsy of tissue near the fracture which turned out to be a benign enchondroma (bone




                                            16
tumor). Aetna prepared an “Appeal Summary” which was sent to DuPont along with the

medical and other records.

      The DuPont Benefit Appeals Committee evaluated all of the records provided by

Aetna and by Plaintiff’s attorney, including the new records from June 2017.          The

Committee drafted a “Summary of Facts” and held a meeting on October 25, 2017, to

discuss and decide Plaintiff’s appeal. On November 15, 2017, the Committee sent

Plaintiff a letter notifying her that they had decided to deny the second-level appeal

because Plaintiff did not provide medical evidence showing that she was and continued

to be totally and permanently disabled under the terms of the TPD Plan. Similar to Aetna,

the Committee did a full review and did not find records establishing that Ms. Hines was

disabled.

    L. Relevant Plan Terms

      It is undisputed that Plaintiff was employed DuPont and a participant in the Plan.5

The TPD Plan states that DuPont “retains discretionary authority to determine eligibility

for benefits hereunder and to construe the terms and conditions of the Plan.” The TPD

Plan also gives DuPont authority to delegate administration of the TPD Plan and to

employ others for advice. In this case, DuPont delegated claims administration duties to



5
  The TPD Plan was amended in 2005 and again in 2015. The Parties disagree as to
whether the 2005 or 2015 version of the TPD Plan applies. “[A]n ERISA cause of action
based on the denial of benefits accrues at the time benefits are denied, and the plan in
effect when the decision to deny benefits is controlling,” as opposed to the plan in effect
when the plaintiff allegedly became disabled or submitted her claim. McWilliams v. Metro.
Life Ins. Co., 1999 WL 64275, at *2 (4th Cir. Feb. 11, 1999). Here, Plaintiff’s benefits
were first denied on March 30, 2016. At that time, the 2015 TPD Plan was in effect and
therefore is controlling. Moreover, there are no material differences between the 2005
and 2015 TPD Plan that would affect the Court’s resolution of the pending motions.



                                            17
Aetna.

         Only an employee who is “totally and permanently disabled” may receive benefit

payments under the TPD Plan. The TPD Plan defines that term as follows:

         An individual should be considered “totally and permanently disabled” if the
         Company finds that he is totally disabled by injuries or disease and
         presumably will be totally and permanently prevented from pursuing his own
         occupation during a period of twenty-four (24) months at eighty percent
         (80%) or more of his normal monthly earnings or any gainful occupation,
         after a period of twenty-four (24) months provided the disability does not
         result from: 1. participation in willful acts contrary to law and order; or 2. any
         occupation or work outside the Company for compensation or profit.

This definition breaks down into two time periods:

        24-Month Own Occupation Period: “totally and permanently prevented from
         pursuing his own occupation during a period of twenty-four (24) months at
         eighty percent (80%) or more of his normal monthly earnings”

        Post-24-Month Any Occupation Period: “totally and permanently prevented
         from pursuing … any gainful occupation, after a period of twenty-four (24)
         months”

Here, Plaintiff received long term disability ("LTD") benefits from December 1, 2012, to

March 31, 2016. As that time period exceeds 24 months, the relevant inquiry is whether

Plaintiff was totally and permanently prevented from pursuing any occupation due to injury

or disease. Indeed, the Parties have jointly stipulated that “the ‘any occupation’ standard

applies and the central inquiry is whether DuPont’s determination that Plaintiff was not

totally and permanently prevented from pursuing any gainful occupation due to an injury

or disease was an abuse of discretion.” ECF No. 18 ¶ 6.

         In terms of evidentiary proof of disability, the TPD Plan states:

         Satisfactory medical evidence must be provided on which the Company
         may base a finding that an individual is totally and permanently disabled.
         The Company may require, in its discretion, a report from the individual’s
         physician and other appropriate information and documentation as part of
         the basis for determining total and permanent disability.

If DuPont finds that a claimant meets this definition, continued payment of benefits




                                                18
requires the claimant to periodically submit proof of ongoing disability:

       Payments of benefits will be contingent on the former employee’s providing
       evidence satisfactory to the Company, when and so often as the Company
       may require, that he continues to be totally and permanently disabled, and
       undergoing such medical examinations as the Company may require.
       Failure to furnish such proof or to cooperate with the Company’s Medical
       Division shall result in benefits under this Plan being terminated.

In sum, the claimant bears the burden of providing “satisfactory medical evidence” on an

ongoing basis to prove that she continues to be totally and permanently prevented from

pursuing any occupation due to an injury or disease.

                            II.    PROCEDURAL HISTORY

       On November 30, 2017, Plaintiff filed a Complaint in the Greenville County Court

of Common Pleas, and Defendants removed the action within 30 days of service. ECF

No. 1. In the Complaint, Plaintiff alleges she is unable to perform the duties of any

occupation. The only specific disability alleged is POTS. Plaintiff alleges a single cause

of action under 29 U.S.C. § 1132(a)(1)(B) to recover LTD benefits. Defendants Aetna

and DuPont were dismissed without prejudice, leaving the TPD Plan as the only

Defendant.

       On June 18, 2018, the Parties filed a Joint Stipulation regarding the Administrative

Record, Plan Documents, standard of review, and other matters. ECF No. 18. The

Administrative Record and Plan Documents are attached thereto as Exhibits 1 through

26. The Parties stipulated the Court may dispose of this case based on cross-memoranda

for judgment. The Parties further stipulated that the central inquiry for resolution by the

Court is “whether DuPont’s determination that Plaintiff was not totally and permanently

prevented from pursuing any gainful occupation due to an injury or disease was an abuse

of discretion.”




                                             19
       On June 18, 2018, the Parties filed their cross motions for summary judgment.

ECF Nos. 17, 19. Under the Amended Specialized Case Management Order, response

briefs were due by June 25, 2018. ECF No. 15. Defendant filed a response brief on June

25, 2018. ECF No. 20. Plaintiff did not file a response brief.

                             III.   CONCLUSIONS OF LAW

   A. Standard of Review

       A denial of benefits challenged under § 1132(a)(1)(B) is reviewed under an abuse

of discretion standard where, as here, “the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms of the

plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). Here, the Parties

have stipulated that the standard of review is abuse of discretion. ECF No. 18 ¶ 3.

       The abuse of discretion standard is “highly deferential” to the plan administrator.

Cosey v. Prudential Ins. Co. of Am., 735 F.3d 161, 168 (4th Cir. 2013). In applying this

standard, “[t]he court must not disturb the administrator’s decision if it is reasonable, even

if the court itself would have reached a different conclusion.” Haley v. Paul Revere Life

Ins., 77 F.3d 84, 89 (4th Cir. 1996) (citation omitted). In assessing reasonableness of the

administrator’s decision, the Court may consider non-exclusive factors, including:

       (1) the language of the plan; (2) the purposes and goals of the plan; (3) the
       adequacy of the materials considered to make the decision and the degree
       to which they support it; (4) whether the fiduciary’s interpretation was
       consistent with other provisions in the plan and with earlier interpretations
       of the plan; (5) whether the decisionmaking process was reasoned and
       principled; (6) whether the decision was consistent with the procedural and
       substantive requirements of ERISA; (7) any external standard relevant to
       the exercise of discretion; and (8) the fiduciary’s motives and any conflict of
       interest it may have.

Champion v. Black & Decker (U.S.) Inc., 550 F.3d 353, 359 (4th Cir. 2008) (quoting Booth




                                             20
v. Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342–43). Here,

the Parties have only made arguments relating to the first, third, fifth, seventh, and eighth

factors. Analysis of those factors is subsumed within the Court’s discussion below.

    B. DuPont’s Decision to Uphold the Denial of Benefits Was Not an Abuse of
       Discretion.

        1. DuPont’s Determination Was Supported by Substantial Evidence.

        As stipulated, the central inquiry is whether it was an abuse of discretion for DuPont

to determine that Plaintiff was not totally and permanently disabled under the TPD Plan,

i.e. that she was not totally and permanently prevented from pursuing any occupation due

to injury or disease. ECF No. 18 ¶ 6. The Administrative Record contains substantial

evidence supporting DuPont’s determination.

        First, Plaintiff’s treating physicians opined that Plaintiff is capable of working.

Plaintiff’s most recent primary care physician, Dr. Lemley, stated he thought Plaintiff was

able to do sedentary work. This is consistent with his earlier notes, in which the only

limitation listed was prolonged standing.6 In addition, Plaintiff’s most recent treating

cardiologist, Dr. Sorrentino, stated that Plaintiff does not have any cardiovascular

impairments and is capable of full-time work. Dr. Sorrentino’s opinion is corroborated by

his earlier discharge notes, which stated that Plaintiff had “no restric[tions]” from physical

activity.   None of Plaintiff’s other treating physicians ever imposed any permanent

restrictions or limitations that would prevent Plaintiff from working in any capacity.7



6
 Also, when referencing Plaintiff’s alleged inability to work, Dr. Lemley frequently qualified
Plaintiff’s own opinions as separate from his own.
7
 In October 2012, Dr. Leman stated that Plaintiff should avoid using heavy equipment
and other hazardous duties. Not all jobs involve heavy equipment and hazardous duties,



                                              21
       Second, objective medical testing consistently found that Plaintiff’s neurological,

cardiovascular, and other systems were operating normally. As detailed in the Factual

Background of this Order and the reports of the third-party physicians who did peer

reviews, Plaintiff underwent numerous procedures—MRIs, EKGs, EMGs, CT scans,

Holter Monitors, ultrasounds, blood tests, and urinalysis—and none of the tests

established significant abnormalities. Although there were a few instances of mildly high

blood pressure and heart rate, those are not “totally and permanently” disabling

conditions. Plaintiff’s alleged disabling condition (POTS) was never decisively diagnosed

and was ultimately refuted by objective evidence. Dr. Sorrentino administered a tilt table

test in May 2016, and Plaintiff had a “normal response.” There was “no evidence for

postural orthostatic tachycardia syndrome.”         All of the objective medical testing

corroborates the treating physician’s opinions that Plaintiff is able to work.

       Third, two board-certified physicians performed thorough peer reviews of the entire

claim file, spoke with the treating physicians, and drafted lengthy reports analyzing the

available medical evidence. Dr. Weinstein determined there was “no definitive diagnosis”

and no medical evidence establishing any cardiac or neurologic condition that would

functionally impair Plaintiff and prevent her from working. Dr. Sims concluded that the

medical records did not support a POTS diagnosis and there were no cardiovascular

impairments that would prevent Plaintiff from working. In addition, a nurse at Aetna did a



so this restriction would not prevent Plaintiff from working any occupation. Dr. Leman
also did not say the restriction was permanent. In October 2012, Dr. Schaefer restricted
Plaintiff from her own occupation for 6-12 months because it involved hazardous
equipment and working in high, precarious places. He did not impose any permanent
restrictions that would preclude her from working any occupation.




                                             22
full clinical review of the file and concluded that Plaintiff was not totally disabled. In sum,

there is abundant evidence showing that DuPont made a reasonable decision. This level

of evidence exceeds the required threshold.

        Further, DuPont’s decision was not an abuse of discretion because Plaintiff’s

POTS diagnosis was refuted by Dr. Sorrentino’s objective medical testing, and there was

no medically supported diagnosis of a disabling condition. Compare Scott v. Eaton Corp.

Long Term Disability Plan, 454 F. App'x 154, 157-58, 160-61 (4th Cir. 2011) (reversing

district court and holding that administrator’s decision to deny LTD benefits was not an

abuse of discretion where diagnoses made by primary care physician were refuted by

specialists and objective tests, and primary care physician’s opinion that plaintiff was

totally disabled was contradicted by peer review physicians).

        The Court notes, however, that it is concerned with the comments of DuPont's

Medical Director—Dr. Suzanne Sherman. In an email to a DuPont Human Resources

representative, Dr. Sherman addressed an incident where Plaintiff burned herself while

frying chicken. Dr. Sherman stated:

        Notably, the final assessment of record 16 Oct 2016 is for medical care
        obtained for a second degree burn obtained while frying chicken (McDuffie
        Medical Associates). This action on the part of the claimant, that is the
        choice to fry chicken in her home is inconsistent with an individual who
        perceived herself to be completely disabled.

This comment is inappropriate and factually inaccurate. People who are disabled struggle

on a daily basis to take care of their activities of daily living. They also have to eat, and

often have to feed their family. Such absurd commentary is inappropriate in the context

of a LTD appeal, and the Court has expressly disregarded this opinion in its review of this

case.




                                              23
       In sum, the treating physicians’ opinions, the peer review physicians’ opinions, and

the results of objective medical tests all reasonably lead to the same conclusion: Plaintiff

was not totally disabled under the TPD Plan. Thus, the decision to deny further LTD

benefits was within DuPont’s discretionary authority.

       2. The Evidence Relied Upon by Plaintiff Does Not Show that DuPont’s
          Determination Was Unreasonable.

              a. Medical Records

       Plaintiff cites to medical records from 2012: (1) Dr. Robert Leman’s records from

2012, (2) the evaluation form filled out by nurse Lynne Jamison in 2012, and (3) a letter

written by Dr. Marcus Schaefer in 2012. ECF No. 17 at 4-6, 11 n.9. These records include

Plaintiff’s self-reported symptoms, but it is reasonable to deny an LTD claim that depends

on self-reported symptoms and not objective medical tests.

       Further, Dr. Leman only restricted Plaintiff from using heavy equipment and other

hazardous duties, and Dr. Schaefer only restricted her from working in her own

occupation for 6-12 months. These physicians never opined that Plaintiff was totally and

permanently disabled and never issued medical restrictions that would prevent her from

working in any capacity. Further, it was reasonable for DuPont to give less weight to

Nurse Jamison’s conflicting and ambiguous opinion, stating both that Plaintiff is (1)

permanently disabled and unable to do clerical work, and (2) able to do clerical work.

       In addition, it was reasonable for DuPont to give less weight to the 2012 opinions

and more weight to the more recent 2016 opinions of Dr. Lemley, Dr. Sorrentino, Dr.

Weinstein, and Dr. Sims—all concluding that Plaintiff was not medically restricted from

working in any capacity. The 2016 physician opinions were informed by more recent




                                            24
office visits, physical exams, and diagnostic tests (such as the tilt table test). It was

reasonable for DuPont to rely on the more recent and better-informed opinions made in

2016, especially because the TPD Plan requires Plaintiff to periodically submit proof that

she “continues to be” totally and permanently disabled.

       Plaintiff also cites records relating to a broken arm in 2017. ECF No. 17 at 16.

The June 2017 records include diagnostic and treatment information for a broken arm

and a benign bone lesion. They do not include significant diagnostic tests or treatment

of Plaintiff’s allegedly disabling condition, POTS. Under the TPD Plan, only medical

conditions that commence prior to termination of employment may be considered. The

broken arm did not exist prior to Plaintiff’s last day of work in 2012, and therefore cannot

be considered here. Further, the TPD Plan only covers conditions that are “permanently”

disabling.   A broken arm is not permanently disabling.          The orthopedic physicians

instructed Plaintiff that her right arm should not bear weight for at least two weeks. These

physicians did not certify that Plaintiff was permanently disabled or give her any

permanent restrictions.

              b. Social Security Award

       Plaintiff relies on an Administrative Law Judge’s ("ALJ's") determination that

Plaintiff was disabled under SSA regulations. See ECF No. 17 at 7-8, 29-31. The ALJ’s

determination, made in June 2014, was premised on the POTS diagnosis as the sole

condition limiting Plaintiff’s ability to work. The ALJ did not have the benefit of the results

of more recent diagnostic tests from 2015 and 2016, such as the tilt table test, or Plaintiff’s

more recent treating physicians’ opinions that Plaintiff did not have POTS and was not

medically restricted from working. The SSA award is also irrelevant because the TPD




                                              25
Plans terms do not “mirror” the SSA regulations. See Smith v. Continental Cas. Co., 369

F.3d 412, 420 (4th Cir. 2004) ("[W]hat qualifies as a disability for social security disability

purposes does not necessarily qualify as a disability for purposes of an ERISA benefit

plan—the benefits provided depend entirely on the language in the plan.").

              c. Interrogatory Responses of Vocational/Rehabilitation Consultant

       Plaintiff also relies on interrogatory responses of a Rehabilitation Consultant, which

were paid for by Plaintiff to help obtain Department of Veterans Affairs ("VA") benefits.

See ECF No. 17 at 10-12, 15. However, these interrogatory responses suffer from the

same deficiencies as the ALJ’s decision. The Consultant’s responses were not based on

the most current medical information and applied VA regulations which do not mirror the

terms of the TPD Plan. Moreover, the Consultant was required to “assume” a long list of

debilitating medical limitations, which are not supported by Plaintiff’s actual medical

records as found in the Administrative Record.

              d. Resolution of Conflicting Medical Evidence

       Although the evidence cited by Plaintiff may be relevant, the Administrative Record

contains abundant evidence supporting the denial of LTD benefits, including objective

medical tests and medical opinions from both treating and peer review physicians. It is

not an abuse of discretion for a plan administrator “to resolve conflicting medical

assessments.” Webster v. Black & Decker (U.S.) Inc., 33 F. App'x 69, 75 (4th Cir. 2002)

(citation omitted).




                                              26
       3. DuPont’s Determination Was the Result of a Deliberate, Principled
          Process.
          DuPont delegated the initial decision and appeal to Aetna, a third-party claims

administrator. Aetna initially approved Plaintiff for LTD benefits. At that time, Plaintiff had

been tentatively diagnosed with POTS by Dr. Leman, and a nurse had indicated that

Plaintiff had some permanent impairments and could not perform clerical work.

          After the initial approval, numerous objective medical tests were performed that

found no abnormalities. Plaintiff also moved to Georgia and did not establish care with a

doctor for over a year, calling into question her status as totally disabled. Consistent with

the TPD Plan’s requirement that Plaintiff provide satisfactory medical evidence showing

that she “continues” to be totally disabled, Aetna sent numerous requests for medical

evidence between June 2015 and February 2016. Plaintiff provided minimal evidence in

response. A registered nurse performed a full review of the file and determined that there

was insufficient medical evidence to support the POTS diagnosis or any restrictions and

limitations. Aetna issued its initial decision to terminate benefits and explained that (1) it

had persistently given Plaintiff opportunities to provide evidence, (2) the medical

information received was not enough support a finding of total and permanent disability,

and (3) plaintiff stopped responding to requests for proof. Aetna gave Plaintiff 180 days

to appeal and explained that Aetna would consider any additional medical information on

appeal.

          Plaintiff was represented by counsel during the appellate process and submitted

additional records. The new records included Dr. Hartmann’s neurological testing and

Dr. Sorrentino’s cardiovascular testing, neither of which revealed any abnormalities. At




                                              27
Aetna’s request, two board-certified physicians prepared detailed reports analyzing all of

the available evidence. The peer review physicians did not ignore evidence that might

favor Plaintiff’s position. For example, Dr. Weinstein addressed the appeal letter drafted

by Plaintiff’s counsel, the Rehabilitation Consultant’s report, and the SSA’s disability

determination,8 and Dr. Sims addressed the isolated instances of cardiovascular

anomalies. Both Dr. Weinstein and Dr. Sims were able to consult by phone with treating

physicians and clarify their views with respect to potential diagnoses and related

restrictions. In deciding to deny the appeal, Aetna reviewed all the available evidence

and summarized the evidence that it found most relevant. Aetna notified Plaintiff that she

would be given a second opportunity to appeal and submit additional information to

Dupont.

       In considering the second-level appeal, DuPont’s Benefit Appeals Committee

evaluated all of the records available, including the new records submitted with the

second-level appeal. The Committee prepared a factual summary and held a meeting to

discuss and decide Plaintiff’s appeal. DuPont then issued its final decision to deny the

second-level appeal, explaining that the evidence provided did not substantiate a finding

of total and permanent disability as defined by the TPD Plan. Dupont’s second-level

appeal opinion was the final result of a lengthy and principled process that entailed

thorough consideration of the evidence at multiple stages. These procedures do not

constitute an abuse of discretion.



8
 Aetna and DuPont also considered the SSD award and the Rehabilitation Consultant’s
opinions but declined to give them substantial weight for legitimate reasons, which are
articulated in the record and are reasonable, as discussed below.




                                           28
       Plaintiff contends that Aetna and DuPont did not consider the SSD Award and the

Vocational Consultant’s report. ECF No. 17 at 9, 12, 14-15, 29, 31. This is contrary to

the record. In its March 30, 2016 denial letter, Aetna specifically addressed the SSD

Award: “our disability determination and the SSD determination are made independently

and are not always the same” because: (1) there are differences between the SSA

regulations and the TPD Plan, and (2) Aetna and the SSA might have reviewed different

information. Aetna stated it was “unable to give [the SSD award] significant weight.” On

October 5, 2016, Aetna specifically noted that the SSD award was “almost 3 years old”

and “would not be relevant to current medical conditions(s) and or any restrictions or

limitations.”

       Further, during the appeal, Aetna provided the ALJ’s decision and the Vocational

Consultant’s responses to the peer review physicians who expressly considered them

prior to making conclusions. In the “decision rationale” section of its claim notes, Aetna

summarized the peer review reports and explained that records dependent on the POTS

diagnosis were not persuasive: “the vocational rehabilitation specialist was working on

old data and did not have the current documentation that the claimant does not have

postural orthostatic tachycardia syndrome.” In its appeal denial letter, Aetna stated that

it had considered “the entire claim file” and apparently placed substantial weight on the

opinions of the peer reviewers and treating physicians, rather than the outdated SSD

award and the Vocational Consultant’s responses.

       During the second-level appeal, Aetna sent DuPont all of the medical records,

which included the SSD determination and related records. DuPont created its own

appeal summary, which specifically referenced both the ALJ’s decision and the




                                           29
Vocational Consultant’s responses.     DuPont explained that these records were not

persuasive because they were outdated, reliant on Plaintiff’s subjective symptoms, and

did not consider a full array of potential occupations under the any occupation standard.

In its letter denying Plaintiff’s second-level appeal, DuPont explained that its Benefits

Appeal Committee did “a thorough review of the medical records provided by Aetna and

Ms. Hines’ attorney” and determined that Plaintiff had not proven that she was totally and

permanently disabled.

      The fact that Aetna and DuPont did not specifically refer to the SSD Award or the

Vocational Consultant’s responses in their appeal denial letters is not material under the

circumstances presented. “The committee is not required to make specific findings with

regard to each piece of evidence before it for its decision to be reasonable.” Faulkner v.

Columbia Gas Transmission, No. 5:09-cv-123, 2012 WL 589181, at *5 (N.D.W. Va. Feb.

22, 2012). Aetna and DuPont’s earlier observations—that the SSD Award and Vocational

Consultant’s responses were based on outdated information and not consistent with the

TPD Plan’s terms—are reasonably sufficient based on Fourth Circuit case law.

      Plaintiff also contends that DuPont did not consider the June 2017 medical records

submitted with her second-level appeal. ECF No. 17 at 24-26. DuPont’s appeal summary

and second-level appeal denial letter, drafted in October 2017 and November 2017,

respectively, state that there was a thorough review of the records submitted by Aetna

and Plaintiff’s attorney “through October 2016.” However, a closer examination of the

record reveals this is a mere typographical error. The appeal summary refers to a

“chondrosarcoma Grade 1 Right Humerus.” This is a direct reference to the June 2017

medical records.    Further, emails among members of DuPont’s Benefits Appeal




                                           30
Committee also show that the June 2017 medical records were considered.

       Plaintiff also suggests that DuPont was required to obtain an independent medical

examination (“IME”). ECF No. 17 at 1, 31. However, the TPD Plan did not require DuPont

to procure an IME and neither does ERISA.

     [A] plan administrator has no duty to develop evidence that a claimant is not
     disabled prior to denying benefits. . . . Nothing in the language of the Plan
     document or in our precedents required [the plan administrator] to seek out
     IME evidence as a condition to its denial of [plaintiff’s] claim.

Piepenhagen v. Old Dominion Freight Line, Inc., 395 F. App'x 950, 957 (4th Cir. 2010).

The Court finds that the factual record developed by Defendant is sufficient and that no

IME was necessary based on the circumstances and medical evidence in the

administrative record.

       4. DuPont’s Decision Was Not Influenced by a Conflict of Interest.

       Plaintiff argues that DuPont was operating under a conflict of interest. ECF No. 17

at 27-28, 31. Here, there is merely a structural conflict because DuPont has a “dual role

of both evaluating claims and paying claims.” Fortier v. Principal Life Ins. Co., 666 F.3d

231, 236 n.1 (4th Cir. 2012). This factor is only significant if the plaintiff points to “evidence

of how the conflict of interest affected the interpretation made by the administrator,”

Fortier, 666 F.3d at 236 n.1, or evidence of “a history of biased claims administration.”

Tortora v. Hartford Life & Accident Ins. Co., 162 F. Supp. 3d 520, 527-28 (D.S.C. 2016).

       Here, Plaintiff has not pointed to any evidence showing that a conflict influenced

DuPont’s determination or any history of biased decisions. Moreover, DuPont mitigated

the conflict by delegating the initial determination and first-level appeal to Aetna, a third-

party with no financial interest at stake, and by relying on third-party peer review

physicians who prepared detailed, well-reasoned reports and attested that they had no



                                               31
conflicts of interest.

                                   IV.   CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Summary Judgment, ECF

No. 19, is GRANTED, and Plaintiff’s Motion for Summary Judgment, ECF No. 17, is

DENIED. Because the Court affirms the denial of benefits, and in light of the relative

resources of the parties, the Court declines to award attorneys’ fees to either party.

       IT IS SO ORDERED.

                                                 s/Donald C. Coggins, Jr.
                                                 United States District Judge


March 26, 2019
Spartanburg, South Carolina




                                            32
